EX-10.1 4 exhibit101.htm 364-DAY REVOLVING CREDIT AGREEMENT DATED AUGUST 1, 2005
Exhibit 10.1
364-DAY REVOLVING CREDIT AGREEMENT
Dated as of August 1, 2005
among
ALLTEL CORPORATION,
as the Borrower,
BANK OF AMERICA, N.A.,
as the Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
as the Syndication Agent,
BANC OF AMERICA SECURITIES LLC and J.P. MORGAN SECURITIES INC.,
as the Joint Lead Arrangers and Joint Book Managers,
CITICORP USA, INC., KEYBANK NATIONAL ASSOCIATION,
WACHOVIA BANK, NATIONAL ASSOCIATION, and BARCLAYS BANK PLC,
as the Co-Documentation Agents,
and
THE OTHER LENDERS PARTY HERETO
$700,000,000

 

TABLE OF CONTENTS

              Section       Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS    
4  
1.01
  Defined Terms     5  
1.02
  Other Interpretive Provisions     17  
1.03
  Accounting Terms     17  
1.04
  Rounding     17  
1.05
  References to Agreements and Laws     17  
 
            ARTICLE II. THE COMMITMENTS AND BORROWINGS     17  
2.01
  Loans     18  
2.02
  Borrowings, Conversions, and Continuations of Loans     18  
2.03
  Prepayments     19  
2.04
  Reduction or Termination of Commitments     19  
2.05
  Change of Control     20  
2.06
  Repayment of Outstanding Amount of all Loans     20  
2.07
  Interest     20  
2.08
  Fees     20  
2.09
  Computation of Interest and Fees     21  
2.10
  Evidence of Debt     21  
2.11
  Payments Generally     22  
2.12
  Sharing of Payments     23  
2.13
  Conversion to Term Loan     24  
 
            ARTICLE III. TAXES, YIELD, PROTECTION AND ILLEGALITY     24  
3.01
  Taxes     24  
3.02
  Illegality     25  
3.03
  Inability to Determine Rates     26  
3.04
  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans     26  
3.05
  Funding Losses     27  
3.06
  Matters Applicable to all Requests for Compensation     27  
3.07
  Survival     27  
 
            ARTICLE IV. CONDITIONS PRECEDENT     28  
4.01
  Conditions to Closing     28  
4.02
  Conditions to all Borrowings     29  
 
            ARTICLE V. REPRESENTATIONS AND WARRANTIES     29  
5.01
  Existence, Qualification, and Power; Compliance with Laws     29  
5.02
  Authorization; No Contravention     30  
5.03
  Governmental Authorization     30  
5.04
  Binding Effect     30  
5.05
  Financial Statements; No Material Adverse Effect     30  
5.06
  Litigation     30  
5.07
  No Default     30  
5.08
  Ownership of Property; Liens     31  
5.09
  Environmental Compliance     31  
5.10
  Taxes     31  

364-Day Revolving Credit Agreement

1

                       
5.11
  ERISA Compliance     31  
5.12
  Margin Regulations; Investment Company Act; Public Utility Holding Company Act
    32  
5.13
  Rank of Debt     32  
5.14
  Disclosure     32  
 
            ARTICLE VI. AFFIRMATIVE COVENANTS     32  
6.01
  Financial Statements     32  
6.02
  Certificates; Other Information     33  
6.03
  Notices     34  
6.04
  Payment of Obligations     34  
6.05
  Preservation of Existence, Etc.     34  
6.06
  Maintenance of Properties     35  
6.07
  Maintenance of Insurance     35  
6.08
  Compliance with Laws     35  
6.09
  Books and Records     35  
6.10
  Inspection Rights     35  
6.11
  Use of Proceeds     35  
 
            ARTICLE VII. NEGATIVE COVENANTS     35  
7.01
  Liens     35  
7.02
  Indebtedness     36  
7.03
  Subsidiary Indebtedness     37  
7.04
  Fundamental Changes     38  
7.05
  Change in Nature of Business     39  
7.06
  Transactions with Affiliates     39  
7.07
  Burdensome Agreements     39  
7.08
  Use of Proceeds     39  
7.09
  Total Debt to Capitalization Ratio     40  
 
            ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES     40  
8.01
  Events of Default     40  
8.02
  Remedies Upon Event of Default     42  
8.03
  Application of Funds     43  
 
            ARTICLE IX. AGREEMENT AMONG LENDERS     43  
9.01
  Appointment and Authorization of Administrative Agent     43  
9.02
  Delegation of Duties     44  
9.03
  Liability of Agent-Related Persons     44  
9.04
  Reliance by Administrative Agent     44  
9.05
  Notice of Default     44  
9.06
  Credit Decision; Disclosure of Information by Administrative Agent and
Syndication Agent     45  
9.07
  Indemnification of Agent-Related Persons     45  
9.08
  Administrative Agent in its Individual Capacity     46  
9.09
  Successor Administrative Agent     46  
9.10
  Administrative Agent May File Proofs of Claim     46  
9.11
  Other Agents; Joint Book Managers, Joint Lead Arrangers     47  
 
            ARTICLE X. MISCELLANEOUS     47  
10.01
  Amendments, Etc.     47  
10.02
  Notices and Other Communications; Facsimile Copies     48  

364-Day Revolving Credit Agreement

2

                       
10.03
  No Waiver; Cumulative Remedies     49  
10.04
  Attorneys’ Fees, Expenses and Taxes     49  
10.05
  Indemnification by the Borrower     50  
10.06
  Payments Set Aside     50  
10.07
  Successors and Assigns     51  
10.08
  Confidentiality     53  
10.09
  Set-off     54  
10.10
  Interest Rate Limitation     54  
10.11
  Counterparts     54  
10.12
  Integration     55  
10.13
  Survival of Representations and Warranties     55  
10.14
  Severability     55  
10.15
  Foreign Lenders     55  
10.16
  Removal and Replacement of Lenders     56  
10.17
  Governing Law     57  
10.18
  Waiver of Right to Trial by Jury     57  
10.19
  TIME IS OF THE ESSENCE     57  
10.20
  ENTIRE AGREEMENT     58  
10.21
  USA PATRIOT ACT NOTICE     58  

SIGNATURE PAGES
364-Day Revolving Credit Agreement

3

SCHEDULES

     
2.01
  Commitments and Pro Rata Shares
 
   
7.02
  Existing Borrower Indebtedness and Subsidiary Indebtedness
 
   
10.02
  Administrative Agent’s Offices, Certain Addresses for Notices

EXHIBITS

     
 
  Form of
 
   
A
  Loan Notice
 
   
B
  Term Conversion Election
 
   
C
  Term Conversion Date Certificate
 
   
D
  Note
 
   
E
  Compliance Certificate
 
   
F
  Assignment and Assumption
 
   
G
  Secretary’s Certificate
 
   
H
  Opinion of Counsel

364-DAY REVOLVING CREDIT AGREEMENT
     THIS 364-DAY REVOLVING CREDIT AGREEMENT (“Agreement”) is entered into as of
August 1, 2005, among ALLTEL CORPORATION, a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as the
Administrative Agent, and JPMORGAN CHASE BANK, N.A., as the Syndication Agent.
     The Borrower has requested that the Lenders extend a revolving credit
facility to the Borrower in the aggregate principal amount of up to
$700,000,000, and the Lenders are willing to do so on the terms and conditions
set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
364-Day Revolving Credit Agreement

4

     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     Administrative Agent means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     Administrative Agent’s Office means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
     Administrative Fee Letter means the confidential letter agreement dated as
of June 6, 2005, between the Borrower and the Administrative Agent.
     Administrative Questionnaire means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors, managing general partners, or the equivalent, or
(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.
     Agent-Related Persons means the Administrative Agent (including any
successor administrative agent) and the Syndication Agent (including any
successor syndication agent), together with each of their respective Affiliates
(including, in the case of Bank of America in its capacity as the Administrative
Agent, BAS, and in the case of JPMCB in its capacity as Syndication Agent,
JPMorgan), and the officers, directors, employees, agents, and attorneys-in-fact
of each such Person and Affiliate.
     Agreement means this 364-Day Revolving Credit Agreement.
     Applicable Rate means the appropriate percentages per annum as set forth
below, based upon the Debt Rating, relevant fee, and Type as set forth below;
provided that, from and after the Termination Date if any Term Loans are
outstanding, the Applicable Rate per annum for Eurodollar Rate Loans shall
increase by .125% for each Pricing Level:

                                              Debt Ratings                      
    Pricing Level   S&P/Moody’s     Facility Fee     Eurodollar Rate Loan    
Base Rate Loan     Utilization Fee    
1
  A+/A1 or higher     .060%       .190%       0%       .050%  
2
  A/A2       .070%       .230%       0%       .050%  
3
  A-/A3       .080%       .295%       0%       .125%  
4
  BBB+/Baa1 or lower     .100%       .400%       0%       .125%  

     Debt Rating means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
if a Debt Rating is issued by each of the foregoing rating agencies, then the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
1 being the highest and the Debt Rating for Pricing Level 4 being the lowest),
364-Day Revolving Credit Agreement

5

unless there is a split in Debt Ratings of more than one level, in which case
the Pricing Level that is one level higher than the Pricing Level of the lower
Debt Rating shall apply.
     Initially, the Applicable Rate shall be determined based upon the Debt
Rating specified in the certificate delivered pursuant to Section 4.01(a)(v).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
     Arranger means each of BAS and JPMorgan, each in its capacity as joint lead
arranger and joint book manager.
     Arranger Fee Letter means the confidential letter agreement dated June 6,
2005, among the Borrower, JPMorgan, JPMCB, BAS, and Bank of America.
     Assignment and Assumption means an Assignment and Assumption substantially
in the form of Exhibit F.
     Attributable Indebtedness means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     Audited Financial Statements means the audited Financial Statements of the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2004.
     Bank of America means Bank of America, N.A. and its successors.
     BAS means Banc of America Securities LLC and its successors.
     Base Rate means, for any day, a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     Base Rate Loan means a Borrowing that bears interest based on the Base
Rate.
     Board means the Board of Governors of the Federal Reserve System of the
United States of America.
     Borrower has the meaning set forth in the introductory paragraph hereto.
     Borrowing means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.
364-Day Revolving Credit Agreement

6

     Business Day means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Dallas, Texas or New York, New York, and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.
     Capitalization means, on any date, Total Debt plus Consolidated Net Worth.
     Change of Control means, with respect to any Person, an event or series of
events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such Person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent, or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), if such right is
exercisable immediately or within 60 days), directly or indirectly, of 35% or
more of the equity securities of such Person entitled to vote for members of the
board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
     Closing Date means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01 (or, in the
case of Section 4.01(b), waived by the Person entitled to receive the applicable
payment).
     Code means the Internal Revenue Code of 1986.
     Commitment means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be reduced or adjusted from time to time in
accordance with this Agreement.
     Compliance Certificate means a certificate substantially in the form of
Exhibit E.
     Consolidated Net Tangible Assets means, at any time, with respect to the
Borrower, the total assets appearing on the most recently prepared consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of the most
recent fiscal quarter of the Borrower for which such balance sheet is available,
prepared in accordance with GAAP, less (a) all current liabilities as shown on
such balance sheet and (b) the value (net of any applicable reserves), as shown
on such balance sheet of (i) all trade names, trademarks, licenses, patents,
copyrights, and goodwill, (ii) organizational costs, and (iii) deferred
364-Day Revolving Credit Agreement

7

charges, (other than prepaid items such as insurance, Taxes, interest,
commission, rents, and similar items and tangible assets being amortized).
     Consolidated Net Worth means, at any time, consolidated net stockholders
equity of the Borrower and its Subsidiaries, determined in accordance with GAAP.
     Contractual Obligation means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument, or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     Current Financials means, at the time of any determination thereof, the
more recently delivered to the Lenders of either (a) (i) the Audited Financial
Statements, and (ii) the unaudited Financial Statements for the three-month
period ended March 31, 2005, calculated on a consolidated basis for the Borrower
and its Subsidiaries, or (b) the Financial Statements required to be delivered
under Sections 6.01(a) or (b), as the case may be.
     Debt Rating has the meaning set forth in the definition of “Applicable
Rate.”
     Debtor Relief Laws means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
     Default means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     Default Rate means an interest rate equal to (a) with respect to Base Rate
Loans, (i) the Base Rate plus (ii) the Applicable Rate, if any, for Base Rate
Loans plus (iii) 2.0% per annum, and (b) with respect to a Eurodollar Rate Loan,
(i) the Eurodollar Rate for such Eurodollar Loan plus (ii) the Applicable Rate
for Eurodollar Rate Loans plus (iii) 2.0% per annum, in each case to the fullest
extent permitted by applicable Laws.
     Defaulting Lender means any Lender that (a) has failed to fund any portion
of any Loan required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
     Dispose means the sale, conveyance, transfer, license, or other disposition
(including any sale and leaseback transaction) of any property by any Person.
     Dollar and $ means lawful money of the United States of America.
     Eligible Assignee has the meaning specified in Section 10.07(h).
     Environmental Laws means all Laws relating to environmental, health,
safety, and land use matters applicable to any property.
364-Day Revolving Credit Agreement

8

     ERISA means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.
     ERISA Affiliate means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     ERISA Event means (a) a Reportable Event with respect to a Pension Plan,
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan, (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan, or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.
     Eurodollar Rate means, for any Interest Period, with respect to any
Eurodollar Rate Loan:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period; or
     (b) if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period; or
     (c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the first day of such Interest Period.
     Eurodollar Rate Loan means a Borrowing that bears interest at a rate based
on the Eurodollar Rate.
     Event of Default means any of the events or circumstances specified in
Section 8.01.
364-Day Revolving Credit Agreement

9

     Facility Fee has the meaning set forth in Section 2.08(a).
     Federal Funds Rate means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upwards, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     Financial Statements means balance sheets, statements of operations, and
statements of cash flows prepared in accordance with GAAP (including the notes
thereto), which statements of operations and statements of cash flows shall be
in comparative form to the corresponding period of the preceding fiscal year,
and which balance sheets shall be in comparative form to the corresponding date
of the preceding fiscal year. In addition, any annual Financial Statements must
include statements of shareholders’ equity prepared in accordance with GAAP,
which statements of shareholders’ equity shall be in comparative form to the
prior fiscal year-end figures.
     Foreign Lender has the meaning specified in Section 10.15.
     GAAP means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders, and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein, and (b) the Borrower shall provide to the Administrative Agent
and the Lenders Financial Statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
     Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank, or other entity
exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.
     Guaranty Obligation means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities, or services
for the purpose of assuring the obligee in respect of such Indebtedness or
364-Day Revolving Credit Agreement

10

other obligation of the payment of such Indebtedness or other obligation,
(iii) to maintain working capital, equity capital, or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other obligation of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person; provided that the term “Guaranty
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guaranty Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
     Indebtedness means, as to any Person at a particular time, all of the
following:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements, or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, and similar instruments;
     (c) net obligations of such Person under any Swap Contract in an amount
equal to the Swap Termination Value payable by such Person;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than accounts payable, and accrued liabilities, as
each arise in the ordinary course of business);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases and Synthetic Lease Obligations; and
     (g) all Guaranty Obligations of such Person in respect of any of the
foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     Indemnified Liabilities has the meaning set forth in Section 10.05.
     Indemnitees has the meaning set forth in Section 10.05.
364-Day Revolving Credit Agreement

11

     Interest Payment Date means (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Eurodollar Rate Loan; provided
that, if any Interest Period for a Eurodollar Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates, (b) as to any Base Rate
Loan, the last Business Day of each March, June, September, and December and the
Maturity Date, and (c) as to any Loan, the date such Loan becomes due and
payable in accordance with this Agreement.
     Interest Period means, with respect to a Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three, or
six months thereafter, as selected by the Borrower in its Loan Notice or such
other period of nine or twelve months that is requested by the Borrower and
consented to by all the Lenders; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the scheduled Maturity Date.
     IRS means the United States Internal Revenue Service.
     JPMCB means JPMorgan Chase Bank, N.A. and its successors.
     JPMorgan means J.P. Morgan Securities Inc. and its successors.
     Laws means, collectively, all international, foreign, Federal, state, and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes, and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation, or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations, and permits of, and agreements with, any Governmental Authority.
     Lender has the meaning specified in the introductory paragraph.
     Lending Office means, as to any Lender, the office or offices of such
Lender described as such on Schedule 10.02, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.
     Lien means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority, or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Laws of any jurisdiction), including the
interest of a purchaser of accounts receivable.
     Loan has the meaning specified in Section 2.01, and, if the Loans are
converted to a Term Loan pursuant to Section 2.13, means the Term Loan.
364-Day Revolving Credit Agreement

12

     Loan Documents means (a) this Agreement, (b) each Note, (c) the Arranger
Fee Letter, (d) the Administrative Fee Letter, (e) each Loan Notice, (f) each
Compliance Certificate, (g) all agreements, documents, instruments, and
certificates in favor of the Administrative Agent or any Lender (or the
Administrative Agent on behalf of Lenders) ever delivered in connection with or
under this Agreement or otherwise delivered in connection with all or any part
of the Obligations evidenced by this Agreement, and (h) all renewals,
extensions, and restatements of, and amendments and supplements to, any of the
foregoing.
     Loan Notice means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans, in
each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
     Material Adverse Effect means, on any date of determination, (a) a material
adverse change in the financial condition or operations of the Borrower and its
Subsidiaries taken as a whole, (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party, or (c) a material adverse effect upon the legality or enforceability
against the Borrower of any Loan Document to which it is a party.
     Maturity Date means the Termination Date; provided that, if the Loans are
converted to a Term Loan pursuant to Section 2.13, from and after such
conversion, “Maturity Date” means the first anniversary of the Termination Date.
     Merger means the merger of Western Wireless Corporation into a wholly-owned
Subsidiary of the Borrower pursuant to the Merger Agreement.
     Merger Agreement means that certain Agreement and Plan of Merger dated
January 9, 2005, by and between the Borrower and Western Wireless Corporation.
     Moody’s means Moody’s Investors Service, Inc. and any successor thereto.
     Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
     Note means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans made by such Lender, substantially in the form of
Exhibit D.
     Obligations means all advances to, and debts, liabilities, obligations,
covenants, and duties of, the Borrower arising under any and all Loan Documents
or otherwise with respect to any Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and including interest that accrues after the
commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     Organization Documents means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust, or other form of business entity, the
partnership, joint venture, or other applicable agreement of
364-Day Revolving Credit Agreement

13

formation or organization and any agreement, instrument, filing, or notice with
respect thereto filed in connection with its formation with the applicable
Governmental Authority in the jurisdiction of its formation or organization, in
each case as amended from time to time.
     Outstanding Amount means, without duplication, with respect to Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any Borrowings and prepayments or repayments of any Loans occurring on such
date.
     Participant has the meaning specified in Section 10.07(d).
     PBGC means the Pension Benefit Guaranty Corporation.
     Pension Plan means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan (as described in Section 4064(a) of ERISA) has made contributions at
any time during the immediately preceding five plan years.
     Permitted Successor Corporation means any corporation (other than the
Borrower) that is the survivor of a merger or consolidation with the Borrower,
so long as:
     (a) immediately after giving effect to such merger or consolidation, such
surviving corporation shall have then-effective debt ratings (or implied debt
ratings) published by Moody’s and S&P applicable to such surviving corporation’s
senior, unsecured, non-credit-enhanced, long term debt, equal to or higher than
BBB- by S&P and Baa3 by Moody’s;
     (b) such surviving corporation shall be a corporation organized and
existing under the laws of the United States of America, any state thereof or
the District of Columbia, and shall expressly assume all of the Borrower’s
obligations for the due and punctual payment of the Obligations and the
performance or observance of the Loan Documents;
     (c) the Borrower shall have delivered to the Administrative Agent a
certificate signed by a Responsible Officer of the Borrower stating that such
surviving corporation complies with the requirements for a Permitted Successor
Corporation set forth in this definition and that such merger or consolidation
is permitted under Section 7.04;
     (d) no Change of Control with respect to the Borrower shall have occurred
as a result of such merger or consolidation; and
     (e) on and prior to the closing of any such merger or consolidation, such
merger and consolidation shall have been approved and recommended by the Board
of Directors of the Borrower.
     Person means any individual, trustee, natural person, corporation, general
partnership, limited partnership, limited liability company, joint stock
company, trust, unincorporated organization, association, bank, business
association, firm, joint venture, Governmental Authority, or other entity.
     Plan means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
364-Day Revolving Credit Agreement

14

     Principal Debt means the aggregate Outstanding Amount of all Loans.
     Pro Rata Share means, with respect to each Lender, unless expressly
specified herein, (a) with respect to an amount of credit to be extended,
purchased, or otherwise paid by such Lender hereunder, a reduction of the Total
Commitment, a payment of the Facility Fee to such Lender, or a determination of
the Voting Percentage of such Lender, in each case at any time prior to the
Termination Date, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Commitment of
such Lender at such time and the denominator of which is the amount of the Total
Commitment at such time, (b) with respect to an amount to be paid by such Lender
hereunder, or a payment of the Facility Fee to such Lender, in each case on or
after the Termination Date, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the
Principal Debt owed to such Lender at such time and the denominator of which is
the amount of the aggregate Principal Debt owed to all Lenders at such time, and
(c) with respect to an amount to be paid to or for the account of such Lender
(other than the Facility Fee) at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Principal Debt owed to such Lender at such time and the
denominator of which is the amount of the Principal Debt owed to all Lenders at
such time.
     Register has the meaning set forth in Section 10.07(c).
     Reportable Event means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     Required Lenders means, as of any date of determination, at least two
Lenders whose Voting Percentages aggregate more than 50%.
     Responsible Officer means the chairman, the chief executive officer, the
president, the chief operating officer, any executive vice president, the chief
financial officer, or the treasurer of the Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership, and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.
     S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
     Subsidiary of a Person means a corporation, partnership, joint venture,
limited liability company, or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     Swap Contract means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the
364-Day Revolving Credit Agreement

15

foregoing), whether or not any such transaction is governed by or subject to any
master agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
     Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in the preceding clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more readily available quotations provided by any recognized dealer in such Swap
Contracts (which may include any Lender).
     Syndication Agent means JPMCB, in its capacity as the Syndication Agent, or
any successor syndication agent.
     Synthetic Lease Obligation means any synthetic lease, tax retention
operating lease, off-balance sheet loan, or similar off-balance sheet financing
product where such transaction is considered borrowed money indebtedness for tax
purposes but is classified, for accounting purposes, as an operating lease,
rather than a capital lease.
     Term Conversion Election has the meaning set forth in Section 2.13(a).
     Termination Date means the earlier of either (a) July 31, 2006, or (b) the
effective date of any other termination or cancellation of the Lenders’
Commitments to lend.
     Total Commitment means, on any date of determination, the sum of all
Commitments then in effect for all the Lenders (as the same may have been
reduced or canceled as provided in the Loan Documents).
     Total Debt means (without duplication) all Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis, but excluding any Indebtedness
described in clause (c) of the definition of “Indebtedness” in this
Section 1.01.
     Type means a Borrowing’s character as a Base Rate Loan or a Eurodollar Rate
Loan.
     Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     Utilization Fee has the meaning set forth in Section 2.08(b).
     Voting Percentage means, as to any Lender, (a) at any time prior to the
Termination Date, such Lender’s Pro Rata Share and (b) at any time from and
after the Termination Date, the percentage (carried out to the ninth decimal
place) which (i) the Principal Debt owed to such Lender bears to (ii) the
Principal Debt owed to all Lenders; provided that any Defaulting Lender’s Voting
Percentage shall be deemed to be -0-, and the respective Pro Rata Shares and
Voting Percentages of the other Lenders shall
364-Day Revolving Credit Agreement

16

be recomputed for purposes of this definition and the definition of “Required
Lenders” without regard to such Defaulting Lender’s Commitment or the Principal
Debt owed to such Defaulting Lender.
     1.02 Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.
     (ii) Unless otherwise specified herein, Article, Section, Exhibit, and
Schedule references are to this Agreement.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements, and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
as in effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents), and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements, and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements, and other modifications are not
prohibited by any Loan Document, and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing, or interpreting such Law.
ARTICLE II.
THE COMMITMENTS AND BORROWINGS

         
 
      364-Day Revolving Credit Agreement

17

     2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the Borrower
from time to time, on any Business Day from the Closing Date to the Termination
Date, in an aggregate amount not to exceed at any time outstanding the amount of
such Lender’s Commitment; provided that, after giving effect to any Borrowing,
(a) the aggregate Principal Debt shall not exceed the Total Commitment, and
(b) the Outstanding Amount of the Loans owed to any Lender shall not exceed such
Lender’s Commitment. Within the limits of each Lender’s Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.03, and reborrow under this Section 2.01.
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
     2.02 Borrowings, Conversions, and Continuations of Loans.
     (a) Each Borrowing, each conversion of Borrowings from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 10:00 a.m., Dallas, Texas time, (i) three Business Days prior to the
requested date of any Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans; provided that,
if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three, or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 10:00 a.m., Dallas, Texas time, four
Business Days prior to the requested date of Borrowing, conversion, or
continuation. Each such telephonic notice must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Borrowing of, or conversion to, Base Rate Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Borrowings from one Type to the other,
or a continuation of Borrowings as the same Type, (ii) the requested date of the
Borrowing, conversion, or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted, or
continued, (iv) the Type of Borrowings to be borrowed or to which existing
Borrowings are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Borrowing in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Borrowing shall be
made or continued as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Borrowings, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in the
preceding subsection (a). Each Lender shall make its Pro Rata Share of each
Borrowing available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 12:00 noon, Dallas, Texas
time, on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Borrower
no later than 2:00 p.m. Dallas, Texas time in like funds as

         
 
      364-Day Revolving Credit Agreement

18

received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or Event of Default, no
Borrowings may be requested as, converted to, or continued as Eurodollar Rate
Loans without the consent of the Required Lenders, and the Required Lenders may
demand that any or all of the then outstanding Eurodollar Rate Loans be
converted immediately to Base Rate Loans.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Borrowings
from one Type to the other, and all continuations of Borrowings as the same
Type, there shall not be more than eight Interest Periods in effect on any day
with respect to Borrowings.
     2.03 Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay the Loans, in whole or in part, without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 10:00 a.m., Dallas, Texas time, (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and
(B) on the date of prepayment of Base Rate Loans, (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof, or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts then due and payable pursuant to Section 3.05. Each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Pro Rata Shares.
     (b) If for any reason the Principal Debt at any time exceeds the Total
Commitment then in effect, subject to Section 2.13, the Borrower shall
immediately prepay Loans in an aggregate amount equal to such excess.
     2.04 Reduction or Termination of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Total Commitment, or permanently
reduce the Total Commitment to an amount not less than the then outstanding
Principal Debt; provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m., Dallas, Texas time, five
Business Days prior to the date of termination or reduction, and (ii) any such
partial reduction shall be in an aggregate

         
 
      364-Day Revolving Credit Agreement

19

amount of $10,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination of the Total Commitment. Once reduced in accordance
with this Section 2.04, the Total Commitment may not be increased. Any reduction
of the Total Commitment shall be applied to the Commitment of each Lender
according to its Pro Rata Share.
     2.05 Change of Control. The Borrower shall give the Administrative Agent
and each Lender written notice of a Change of Control with respect to the
Borrower no later than two Business Days after a Responsible Officer of the
Borrower has knowledge of such Change of Control. No later than 30 days after
the giving by the Borrower of such notice, each Lender shall have the right, in
its sole discretion, to notify the Borrower in writing (with a copy to the
Administrative Agent) of its election to terminate all of its Commitment
hereunder (if the Change of Control has occurred prior to the Termination Date),
to require a mandatory prepayment of all Obligations owed to such Lender, and to
cease to be a Lender party hereto, which commitment termination and mandatory
prepayment shall occur on the 30th day after such notice is received by the
Borrower. If a Change of Control occurs, the Borrower shall have no right to
make any new Borrowings unless and until the Commitments of all Lenders that
elect to terminate their Commitments pursuant to this Section 2.05 have been
terminated, and all Obligations owing to such Lenders have been paid in full.
The Borrower shall have the right to replace each terminating Lender pursuant to
Section 10.16, which replacement shall occur on or before the date such
terminating Lender’s Commitment would have been terminated pursuant to this
Section 2.05.
     2.06 Repayment of Outstanding Amount of all Loans. The Borrower shall repay
to the Lenders on the Maturity Date the Outstanding Amount of all Loans
outstanding on such date.
     2.07 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate, and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
     (b) While any Event of Default exists or after acceleration, the Borrower
shall pay interest on the principal amount of all outstanding Obligations
(including past due interest) at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws. Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.08 Fees.
     (a) Facility Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender, in accordance with its Pro Rata Share, a facility
fee (the “Facility Fee”) equal to the Applicable Rate (applied on a per diem
basis) times the actual daily amount of the Total Commitment, regardless of
usage (or if the Term Loan is outstanding or if the Total Commitments have been
terminated, on the Principal Debt). The Facility Fee shall accrue at all times
from the Closing Date until the date the Principal Debt has been paid in full
and the Total Commitment has been terminated and shall

         
 
      364-Day Revolving Credit Agreement

20

be due and payable quarterly in arrears on the last Business Day of each March,
June, September, and December, commencing with the first such date to occur
after the Closing Date, and ending on the date both the Principal Debt has been
paid in full and the Total Commitment has been terminated. The Facility Fee
shall be calculated quarterly in arrears, in accordance with Section 2.09, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate (on a per
diem basis) separately for each period during such quarter that such Applicable
Rate was in effect. The Facility Fee shall accrue at all times, including at any
time during which one or more of the conditions in Article IV is not met.
     (b) Utilization Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender, in accordance with its Pro Rata Share, a utilization
fee (the “Utilization Fee”) equal to the Applicable Rate (applied on a per diem
basis) times the actual daily aggregate Principal Debt; provided that (i) prior
to the Termination Date, the Utilization Fee shall be payable only in respect of
each day that such aggregate Principal Debt exceeds 50% of the Total Commitment,
and (ii) on and after the Termination Date, the Utilization Fee shall be payable
only in respect of each day that such aggregate Principal Debt exceeds 50% of
the Total Commitment in existence on the Business Day immediately prior to the
Termination Date. The Utilization Fee shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September, and December,
commencing with the first such date to occur after the Closing Date, and ending
on the date both the Principal Debt has been paid in full and the Total
Commitment has been terminated. The Utilization Fee shall be calculated
quarterly in arrears in accordance with Section 2.09, and if there is any change
in the Applicable Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Rate (on a per diem basis) separately
for each period during such quarter that such Applicable Rate was in effect. The
Utilization Fee shall accrue at all times, including at any time during which
one or more of the conditions in Article IV is not met.
     (c) Closing Fees. On the Closing Date, the Borrower shall pay to the
Arrangers the fees described in the Arranger Fee Letter.
     (d) Agency Fees. The Borrower shall pay to the Administrative Agent (for
its own account) the agency fees described in the Administrative Fee Letter,
which payments shall be made on the dates and in the amounts specified in the
Administrative Fee Letter.
     2.09 Computation of Interest and Fees. Computation of interest on Base Rate
Loans shall be calculated on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed. Computation of all other types of
interest and all fees shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed, which results in a higher yield to the payee
thereof than a method based on a year of 365 or 366 days. Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid; provided that any Loan that is repaid on the same day on which it is made
shall bear interest for one day.
     2.10 Evidence of Debt.
     The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowings made by the Lenders to the Borrower and the
interest and payments thereon. Any failure so to record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Borrowings.

         
 
      364-Day Revolving Credit Agreement

21

In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note which shall evidence such Lender’s
Loans, in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, and
maturity of its Loans and payments with respect thereto.
     2.11 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment, or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 noon, Dallas,
Texas time, on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 12:00 noon, Dallas Texas time, shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (c) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at a rate equal to the Federal Funds Rate; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate equal to the Federal Funds Rate. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan, included in the applicable Borrowing. If such Lender does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the

         
 
      364-Day Revolving Credit Agreement

22

Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender with respect to any
amount owing under this subsection (c) shall be conclusive, absent manifest
error.
     (d) If any Lender makes available to the Administrative Agent funds for any
Loans to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowings set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
     (e) The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loans.
     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loans in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     2.12 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of any Loan made by it any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) by or for the account of the Borrower in excess of its Pro Rata
Share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause the Lenders to share the excess payment in respect of such
Loan in accordance with their Pro Rata Shares; provided that, if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.12 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.12 shall from and after
such purchase have the right to give all notices, requests, demands, directions,
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

         
 
      364-Day Revolving Credit Agreement

23

     2.13 Conversion to Term Loan. The Borrower shall have the option to convert
the Outstanding Amount of the Loans on the Termination Date (after giving effect
to any repayments on the Termination Date) to a Term Loan maturing one year
after the Termination Date. From and after such conversion, the Term Loan may be
prepaid but not reborrowed. Such conversion to a Term Loan is subject to and on
the terms and conditions set forth below:
     (a) No sooner than 90 days (and not later than 10 days) preceding the
Termination Date, the Borrower shall deliver to the Administrative Agent a Term
Conversion Election in the form of Exhibit B (a “Term Conversion Election”),
which shall (i) specify the Borrower’s election to convert the Outstanding
Amount of the Loans to a Term Loan on the Termination Date, (ii) specify the
amount of the Outstanding Amount of the Loans to be converted to a Term Loan on
the Termination Date, and (iii) certify that no Default or Event of Default
exists on the date the Term Conversion Election is delivered.
     (b) As a condition precedent to such conversion, the Borrower shall deliver
to the Administrative Agent a certificate of the Borrower in the form of
Exhibit C dated as of the Termination Date (in sufficient copies for each
Lender) signed by a Responsible Officer of the Borrower and certifying (which
certification shall be true and correct) that, before and after giving effect to
such conversion, (A) the representations and warranties contained in Article V
(other than Sections 5.05(b), 5.06, 5.07(a), and 5.09) and each Compliance
Certificate are true and correct on and as of the Termination Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct as of such earlier date,
and (B) no Default or Event of Default exists.
ARTICLE III.
TAXES, YIELD, PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings, or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income (including branch profits tax), and franchise taxes imposed
on it by the United States government or other jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or transacts business (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings, or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.
     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, court, or documentary taxes and similar levies which arise from any
payment made under any Loan Document or

         
 
      364-Day Revolving Credit Agreement

24

from the execution, delivery, performance, enforcement, or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).
     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, as the
case may be, at the time interest is paid, such additional amount that the
Administrative Agent or such Lender specifies as necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Administrative Agent or such Lender would have
received if such Taxes or Other Taxes had not been imposed.
     (d) The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01) paid by the Administrative Agent and such Lender,
(ii) amounts payable under the preceding subsection (c) and (iii) any liability
(including additions to tax, penalties, interest, and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this subsection (d) shall be made within
30 days after the date the Lender or the Administrative Agent makes a demand
therefor.
     (e) If the Administrative Agent or any Lender receives a refund
specifically in respect of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall within 30 days from
the date of such receipt pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 3.01 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses of such
Administrative Agent or any Lender and without interest (other than interest
paid by the relevant Governmental Authority with respect to such refund);
provided that the Borrower, upon the request of such Administrative Agent or any
Lender, agrees to repay the amount paid over to the Borrower (plus penalties and
interest) to such Administrative Agent or any Lender in the event such
Administrative Agent or any Lender is required to repay such refund to such
Governmental Authority.
      3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain, or fund
Eurodollar Rate Loans, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay interest on
the amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for

         
 
      364-Day Revolving Credit Agreement

25

such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.
     3.03 Inability to Determine Rates. If the Administrative Agent determines,
in connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof, that (a) Dollar deposits are not being offered to banks in
the applicable Dollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) Required Lenders determine that for any reason
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any required Interest Period with respect to a proposed Eurodollar Rate
Loan, or (c) that the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing, conversion, or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
     3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
     (a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s reasonable
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding, or maintaining Eurodollar Rate Loans, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
(as to which Section 3.01 shall govern), (ii) changes in the basis of taxation
of overall net income or overall gross income by the United States or any
foreign jurisdiction or any political subdivision of either thereof under the
Laws of which such Lender is organized or has its Lending Office, and (iii)
reserve requirements contemplated by Section 3.04(c), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction.
     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
reasonable compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.
     (c) At any time and as long as any Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
the Borrower shall pay to such Lender additional costs on the unpaid principal
amount of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Eurodollar Rate Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Eurodollar
Rate Loan; provided that the Borrower shall have received at least 15 days’

         
 
      364-Day Revolving Credit Agreement

26

prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 15 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice. Each Lender represents to the
Borrower that as of the Closing Date it is not required to maintain reserves
with respect to Eurocurrency Liabilities; provided that such representation
(i) does not apply to any date after the Closing Date and (ii) is not made by
any Lender that is not party to this Agreement on the Closing Date.
     (d) With respect to each demand by a Lender under this Section 3.04, no
Lender shall have the right to demand compensation under this Section 3.04 for
any period which is 90 days prior to the date such Lender gives such demand for
compensation to the Borrower.
     3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost, or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment, or prepayment of any Borrowing
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Borrowing (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue, or convert any
Borrowing other than a Base Rate Loan on the date or in the amount notified by
the Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16, including any loss of anticipated profits and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the applicable London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation.
     (a) A certificate of the Administrative Agent or any Lender to the
Borrower, claiming compensation under this Article III and setting forth in
reasonable detail the additional amount or amounts to be paid to it hereunder
and the basis for the claim, shall be conclusive in the absence of manifest
error. In determining such amount, the Administrative Agent or such Lender may
use any reasonable averaging and attribution methods.
     (b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrower may remove or replace such Lender in accordance with
Section 10.16.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Commitments and payment in full of all the
other Obligations.

         
 
      364-Day Revolving Credit Agreement

27

ARTICLE IV.
CONDITIONS PRECEDENT
     4.01 Conditions to Closing. The Closing Date shall not occur until the
following conditions precedent are satisfied:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals), each of which
shall be dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date):
     (i) counterparts of this Agreement, sufficient in number for distribution
to the Administrative Agent, each Lender, and the Borrower, executed by the
Administrative Agent, the Syndication Agent, each Lender, and the chairman or
chief executive officer and president of the Borrower;
     (ii) A Note executed by a Responsible Officer of the Borrower in favor of
each Lender requesting such a Note, in a principal amount equal to such Lender’s
Commitment;
     (iii) a Secretary’s Certificate in the form of Exhibit G, signed by the
Responsible Officers named therein;
     (iv) Certificates evidencing the good standing of the Borrower in the
states of Arkansas, Delaware, Georgia, and Ohio;
     (v) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that there has been no change, occurrence, or development since
the date of the Audited Financial Statements, which has or could be reasonably
expected to have a material adverse effect on the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise), or
prospects of the Borrower and its Subsidiaries taken as a whole, and (B) the
current Debt Ratings (which Debt Rating must be a minimum of BBB+/Baa1 by both
S&P and Moody’s, respectively) and further certifying that neither rating agency
has indicated that such Debt Ratings would be downgraded below BBB+/Baa1, after
giving effect to the execution of the Loan Documents;
     (vi) an opinion of counsel to the Borrower in the form of Exhibit H; and
     (vii) such other assurances, certificates, documents, consents, or
opinions, in form and substance reasonably satisfactory to the Administrative
Agent, as the Administrative Agent, or the Required Lenders reasonably may
require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all attorneys’ fees and expenses of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
attorneys’ fees and expenses of counsel to the Administrative Agent as shall
constitute its reasonable estimate of the attorneys’ fees and expenses of
counsel to the Administrative Agent incurred or to be incurred by it through the
closing proceedings; provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent.

         
 
      364-Day Revolving Credit Agreement

28

     (d) The representations and warranties of the Borrower contained in
Article V shall be true and correct on and as of the Closing Date and after
giving effect to the Merger.
     (e) Contemporaneously with the effectiveness of this Agreement, the Merger
shall have been consummated in accordance with the Merger Agreement.
     (f) The Closing Date shall have occurred on or before September 15, 2005.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Borrowings. The obligation of each Lender to honor
any Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type, or a continuation of Eurodollar Rate Loans) on or after the
Closing Date is subject to the satisfaction of the following conditions
precedent:
     (a) The representations and warranties of the Borrower contained in
Article V (other than Sections 5.04, 5.05(b), 5.06, 5.07(a), and 5.09, unless
such Loan Notice is requested to be honored on the Closing Date) and each
Compliance Certificate shall be true and correct on and as of the date of such
Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date;
     (b) No Default or Event of Default shall exist, or would result from such
proposed Borrowing;
     (c) The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof; and
     (d) All fees and expenses due and payable on or prior to the date of such
Borrowing shall have been paid.
     Each Loan Notice (other than a Loan Notice requesting only a conversion of
a Borrowing to the other Type or a continuation of a Eurodollar Rate Loan)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in this Section 4.02 have been satisfied on and as
of the date of the applicable Borrowing.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification, and Power; Compliance with Laws. The
Borrower and each of its Subsidiaries (a) is an entity duly organized or formed,
validly existing, and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
governmental licenses, authorizations, consents, and approvals to own its assets
and to carry on its business, (c) is duly qualified and is licensed and in good
standing under the Laws of each

         
 
      364-Day Revolving Credit Agreement

29

jurisdiction where its ownership, lease, or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws, except in each case referred to in clauses (b), (c),
or (d) of this Section 5.01, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery, and
performance by the Borrower of each Loan Document, (a) have been duly authorized
by all necessary corporate or other organizational action and do not and will
not (i) contravene the terms of any of the Borrower’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any material Contractual Obligation to which the Borrower is
a party or any order, injunction, writ, or decree of any Governmental Authority
to which the Borrower or its property is subject, or (iii) violate any Law, and
(b) require no consent, approval, or authorization from any Person which has not
been obtained.
     5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery, or performance by, or enforcement against, the Borrower of
this Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid, and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by general principles of equity and applicable
Debtor Relief Laws.
     5.05 Financial Statements; No Material Adverse Effect. (a) The Current
Financials (i) were prepared in accordance with GAAP throughout the period
covered thereby, except as otherwise expressly noted therein, (ii) fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP throughout the period covered
thereby, except as otherwise expressly noted therein, and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments, and Indebtedness in accordance with GAAP throughout
the period covered thereby; and
     (b) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.
     5.06 Litigation. There are no actions, suits, proceedings, investigations,
claims, or disputes pending or, to the knowledge of the Borrower after due
inquiry, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues which (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
lending transactions contemplated hereby, or (b) either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.
     5.07 No Default. (a) Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation which could, either
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect; and (b) no Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

         
 
      364-Day Revolving Credit Agreement

30

     5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good and marketable title in fee simple to, or valid leasehold interests in,
all real property and good title to all of their respective other properties,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than the presently
existing and future Liens permitted by Section 7.01.
     5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     5.10 Taxes. The Borrower and its Subsidiaries have filed all federal,
state, and other material tax returns and reports required to be filed, and have
paid all material federal, state, and other taxes, assessments, fees, and other
governmental charges levied or imposed upon them or their properties, income, or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.
     5.11 ERISA Compliance. Except to the extent that any such event, condition,
claim, action, lawsuit, violation, prohibited transaction, application,
contribution, or liability, individually or when aggregated with any other
event, condition, claim, action, lawsuit, violation, prohibited transaction,
application, contribution, or liability contemplated by this Section 5.11, would
not reasonably be expected to result in a Material Adverse Effect or liabilities
(individually or in the aggregate) exceeding $250,000,000:
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other Federal or state Laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan which is
continuing.
     (c) (i) No ERISA Event has occurred and is continuing or is reasonably
expected to occur, (ii) no Pension Plan has any Unfunded Pension Liability,
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA), other than such liabilities which have been discharged on or prior to
the Closing Date, (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such

         
 
      364-Day Revolving Credit Agreement

31

liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan, other than such liabilities which have been discharged on or prior to the
Closing Date, and (v) neither the Borrower nor any ERISA Affiliate has engaged
and is continuing to engage in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
     5.12 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of any Borrowing, not more than 25% of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a consolidated basis) subject to the provisions of Sections 7.01 or 7.04 will
be margin stock.
     (b) None of the Borrower, any “Affiliate” (as defined in the Public Utility
Holding Company Act of 1935, and excluding any natural Persons) of the Borrower,
or any Subsidiary (i) is a “holding company” within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
     5.13 Rank of Debt. The Obligations are “Senior Debt” and will constitute
direct, unconditional, and general obligations of the Borrower ranking prior to
or pari passu in all respects with all of the Borrower’s other Indebtedness,
except as permitted by Section 7.01.
     5.14 Disclosure. No representation or warranty made by the Borrower in any
Loan Document (excluding Financial Statements, which are addressed in
Section 5.05) contains any untrue statement of a material fact. As of the
Closing Date, there is no fact known to the Borrower which could reasonably be
expected to have a Material Adverse Effect and which has not been disclosed to
the Lenders in writing.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
Obligations shall remain unpaid or unsatisfied, the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03,
6.04(a), and 6.11) cause each Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent:
     (a) as soon as available, but in any event within 120 days after the end of
each fiscal year of the Borrower, Financial Statements showing the consolidated
financial condition and results of operations of the Borrower and its
Subsidiaries as at the end of such fiscal year, accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of the audit nor to any
qualifications and exceptions not reasonably acceptable to the Administrative
Agent; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
Financial Statements showing the consolidated

         
 
      364-Day Revolving Credit Agreement

32

financial condition and results of operations of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, all in reasonable detail and certified
by a Responsible Officer of the Borrower as fairly presenting, in all material
respects, the financial condition, results of operations and cash flows of the
Borrower and its consolidated Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
(or otherwise make available to the Lenders in the case of subsection (d)
below):
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary for their report and opinion thereon no knowledge was
obtained of any Default or Event of Default under Sections 8.01(a) or (b) (but
only to the extent Section 8.01(b) relates to the covenant in Section 7.09), or,
if any such Default or Event of Default shall exist, stating the nature and
status of such event;
     (b) concurrently with the delivery of the Financial Statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
     (c) promptly after the same are available, copies (which may be delivered
in an electronic format satisfactory to the Administrative Agent) of each of the
following documents of the Borrower not otherwise required to be delivered to
the Administrative Agent pursuant to this Agreement:
     (i) proxy statements and annual reports to shareholders;
     (ii) annual reports on Form 10-K; and
     (iii) quarterly reports on Form 10-Q;
     (d) promptly after the same are available, copies (which may be made
available in an electronic format satisfactory to the Administrative Agent) of
each current report on Form 8-K and transaction statement on Schedule TO, 13D or
13E-3 that the Borrower may file under the Securities Exchange Act of 1934; and
     (e) as soon as reasonably practicable, such additional information, in form
and detail reasonably satisfactory to the Administrative Agent or the Lender
requesting the information regarding the business, financial, or corporate
affairs of the Borrower or any Subsidiary, or compliance with the terms of the
Loan Documents, as the Administrative Agent or any Lender may from time to time
reasonably request by written notice to the Borrower.
     The reports required to be delivered pursuant to clause (d) of this
Section 6.02 shall be deemed delivered on the date on which the same have been
posted on the Securities and Exchange Commission’s web site at www.sec.gov;
provided that, that the Borrower shall deliver paper copies of the reports
referred to in clause (d) of this Section 6.02 to the Administrative Agent or
any Lender who requests such reports in paper form.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side”

         
 
      364-Day Revolving Credit Agreement

33

Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”
     6.03 Notices.
     Notify the Administrative Agent no later than five Business Days after a
Responsible Officer of the Borrower has knowledge:
     (a) of the occurrence of any Default or Event of Default;
     (b) of any litigation, investigation, or proceeding affecting the Borrower
or any Subsidiary, including pursuant to any Environmental Law, (i) in which the
amount involved exceeds $250,000,000, or (ii) in which injunctive relief or
similar relief is sought, which would be reasonably expected to have a Material
Adverse Effect; and
     (c) of the occurrence of any material ERISA Event.
     Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto, accompanied by copies of any notice
or report of, or with respect to, any Reportable Event received by the Borrower
or any Subsidiary or given by the Borrower or any Subsidiary to the PBGC. Each
notice pursuant to Section 6.03(a) shall describe the provisions of this
Agreement or other Loan Document that have been breached.
     6.04 Payment of Obligations. (a) Pay the Obligations in accordance with the
terms and provisions of the Loan Documents, and (b) pay and discharge, as the
same shall become due and payable, all its obligations and liabilities,
including (i) all tax liabilities, assessments, and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Subsidiary, (ii) all lawful claims which, if unpaid, would by law become a Lien
upon its property, and (iii) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except, in each case under the preceding clauses
(b)(i), (b)(ii), and (b)(iii), to the extent such non-payment would not
reasonably be expected to have a Material Adverse Effect.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew, and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, and (b) take all reasonable action to
maintain all rights, privileges, permits, licenses, and franchises necessary or
desirable in the normal conduct of its business, except (i) in a transaction
permitted by Section 7.04, or (ii) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

         
 
      364-Day Revolving Credit Agreement

34

     6.06 Maintenance of Properties. (a) Maintain, preserve, and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted, and
(b) make all necessary repairs thereto and renewals and replacements thereof,
except, in either case, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons; provided that the Borrower or its
Subsidiaries may maintain self-insurance in connection with the foregoing
property insurance requirements, so long as the same is maintained in accordance
with sound business practices.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law is being contested in
good faith or a bona fide dispute exists with respect thereto, or (b) the
failure to comply therewith would not be reasonably expected to have a Material
Adverse Effect.
     6.09 Books and Records. (a) Maintain proper books of record and account, in
which entries in conformity with GAAP shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be, and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Subsidiary, as the case may be.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances, and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance written notice to the Borrower; provided that, when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
     6.11 Use of Proceeds. Use the proceeds of the Borrowings for working
capital and other general corporate purposes, including capital expenditures,
acquisitions, and the provision of liquidity in connection with any commercial
paper program of the Borrower.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
Obligations shall remain unpaid or unsatisfied:
     7.01 Liens. The Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist, any Lien upon
any of its property, assets, or revenues, whether now owned or hereafter
acquired, other than the following:
     (a) Liens pursuant to any Loan Document;

         
 
      364-Day Revolving Credit Agreement

35

     (b) Liens existing on the date hereof in connection with the Indebtedness
listed on Schedule 7.02 and identified as secured Indebtedness on such schedule,
and any renewals or extensions thereof; provided that the property subject
thereto is not increased and any renewal or extension of the Indebtedness
secured or benefited thereby is permitted by Sections 7.02(b) or 7.03(a);
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings, diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance, and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts, and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments and litigation), performance bonds, and other obligations
of a like nature incurred in the ordinary course of business;
     (g) easements, rights-of-way, restrictions, and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens securing judgments for the payment of money in an aggregate
amount not in excess of $250,000,000 (except to the extent covered by
independent third-party insurance as to which the insurer has acknowledged in
writing its obligation to cover), unless any such judgment remains undischarged
for a period of more than 60 consecutive days during which execution is not
effectively stayed;
     (i) Liens securing Indebtedness permitted under Sections 7.02(e) and
7.03(f); provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, and (ii) the Indebtedness
secured thereby does not exceed 100% of cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;
     (j) Liens securing Indebtedness permitted under Section 7.02(f); and
     (k) Liens securing Indebtedness permitted under Section 7.03(c); provided
that such Liens exist at the time the relevant asset or Person is acquired by,
or merged or consolidated with, the applicable Subsidiary.
     7.02 Indebtedness. The Borrower shall not, directly or indirectly, create,
incur, assume or suffer to exist any Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness existing on the date hereof and listed on Schedule 7.02 as
Indebtedness of the Borrower, in an amount not to exceed the amount listed on
Schedule 7.02, and refinancings,

         
 
      364-Day Revolving Credit Agreement

36

refundings, renewals, extensions, and replacements of such Indebtedness that do
not increase the outstanding principal amount thereof at the time of such
refinancing, refunding, renewal, extension, or replacement;
     (c) Guaranty Obligations of the Borrower in respect of Indebtedness of
Subsidiaries permitted under Section 7.03;
     (d) obligations (contingent or otherwise) of the Borrower existing or
arising under any Swap Contract; provided that (i) such obligations are (or
were) entered into by the Borrower for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by the Borrower, or changes in the value of securities
issued by the Borrower, and not for purposes of speculation or taking a “market
view,” and (ii) such Swap Contract does not contain a provision designating the
“First Method” (as defined in the form of the Master Agreement) or any other
provision directly or indirectly exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party
after the occurrence of an “Early Termination Date” (as defined in such Swap
Contract);
     (e) Indebtedness in respect of capital leases, Synthetic Lease Obligations,
and purchase money obligations for fixed or capital assets, so long as any Liens
securing such Indebtedness satisfy the requirements of Section 7.01(i);
     (f) Other secured Indebtedness of the Borrower; provided that the aggregate
principal amount of the secured Indebtedness of the Borrower incurred pursuant
to this Section 7.02(f) plus the aggregate principal amount of the Indebtedness
of the Borrower incurred pursuant to Section 7.02(h) at any time outstanding
does not exceed 3% of Consolidated Net Tangible Assets;
     (g) Indebtedness of the Borrower not otherwise permitted by this
Section 7.02, so long as (i) no Default or Event of Default exists on the date
any such Indebtedness is created, incurred, assumed, or arises after giving
effect to such incurrence of Indebtedness, (ii) such Indebtedness is unsecured,
and (iii) such Indebtedness shall not have a claim on any assets or earnings of
the Borrower or its Subsidiaries ranking prior to the Obligations; and
     (h) Indebtedness of the Borrower arising under one or more surety bonds
issued or obtained in the ordinary course of business; provided that the
aggregate principal amount of the Indebtedness of the Borrower incurred pursuant
to this Section 7.02(h) plus the aggregate principal of the secured Indebtedness
of the Borrower incurred pursuant to Section 7.02(f) at any time outstanding
does not exceed 3% of Consolidated Net Tangible Assets.
     7.03 Subsidiary Indebtedness. The Borrower shall not permit any Subsidiary,
directly or indirectly, to create, incur, assume, or permit to exist any
Indebtedness, except:
     (a) Indebtedness existing on the date hereof and listed on Schedule 7.02 as
Indebtedness of a Subsidiary, in an amount not to exceed the amount listed on
Schedule 7.02, and refinancings, refundings, renewals, extensions, and
replacements of such Indebtedness that do not increase the outstanding principal
amount thereof at the time of such refinancing, refunding, renewal, extension,
or replacement;
     (b) Indebtedness to the Borrower or any other Subsidiary;
     (c) Indebtedness assumed in connection with the acquisition of an asset or
Indebtedness of a Person, in either case, existing at the time such asset or
Person is acquired by, or merged or consolidated with or into, any Subsidiary
(and renewals, extensions, amendments, and modifications of such

                  364-Day Revolving Credit Agreement

37

Indebtedness satisfying the requirements of clause (a) preceding), so long as
(i) such Indebtedness was not incurred in contemplation of such acquisition,
merger, or consolidation, (ii) no Event of Default or Default then exists or
arises as a result thereof, and (iii) no other Subsidiary (other than the
existing obligors at the time such Person or asset was acquired) shall have or
incur any direct or indirect liability for such Indebtedness;
     (d) other unsecured Indebtedness of any Subsidiary not otherwise permitted
by this Section 7.03, so long as no Default or Event of Default exists on the
date any such Indebtedness is created, incurred, or assumed, or arises after
giving effect to such incurrence of Indebtedness;
     (e) obligations (contingent or otherwise) of any Subsidiary existing or
arising under any Swap Contract; provided that (i) such obligations are (or
were) entered into by such Subsidiary for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Subsidiary, or changes in the value of
securities issued by such Subsidiary, and not for purposes of speculation or
taking a “market view,” and (ii) such Swap Contract does not contain a provision
designating the “First Method” (as defined in the form of the Master Agreement)
or any other provision directly or indirectly exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party after the occurrence of an “Early Termination Date” (as defined
in such Swap Contract); and
     (f) Indebtedness in respect of capital leases, Synthetic Lease Obligations,
and purchase money obligations for fixed or capital assets, so long as any Liens
securing such Indebtedness satisfy the requirements of Section 7.01(i).
Notwithstanding anything in this Section 7.03 to the contrary, the aggregate
principal amount of all Indebtedness of the Subsidiaries, without duplication,
may not exceed, on any date of determination, 20% of the book value of the
consolidated assets of the Borrower and the Subsidiaries, determined as of, and
with respect to, the date of the Audited Financial Statements; provided that on
and after the date that the Current Financials for the fiscal year ending
December 31, 2005 are delivered pursuant to Section 6.01(a), such book value of
the consolidated assets of the Borrower and its Subsidiaries will be determined
as of the date of, and with respect to, the Current Financials most recently
delivered pursuant to Section 6.01(a).
     7.04 Fundamental Changes.
     (a) The Borrower will not:
     (i) consolidate with or merge with or into any other Person, unless the
Borrower or a Permitted Successor Corporation shall be the continuing or
surviving corporation;
     (ii) Dispose of (or permit its Subsidiaries to Dispose of, including
Dispositions by mergers of Subsidiaries with non-wholly owned Subsidiaries or
unrelated third parties), whether in one transaction or in any series of related
transactions arising on or after the date of this Agreement, more than 50% of
the book value of the consolidated assets of the Borrower and the Subsidiaries;
or
     (iii) except as permitted by subsection (b)(ii) below, consolidate, merge,
Dispose of assets, or permit its Subsidiaries to Dispose of assets in
transactions otherwise permitted under this subsection (a) if prior to and
immediately after giving effect to such consolidation, merger, or Disposition, a
Default or Event of Default shall exist.

                  364-Day Revolving Credit Agreement

38

     (b) Subject to subsection (a)(iii) above, the following transactions are
permitted at all times without restriction by this Section 7.04:
     (i) (A) any Disposition by any Subsidiary of properties and assets to the
Borrower or to any other wholly-owned Subsidiary or (B) the merger or
consolidation of any Subsidiary into either the Borrower or any other
wholly-owned Subsidiary; and
     (ii) any Disposition of (A) obsolete or worn-out property or real property
no longer used or useful in the business of the Borrower or its Subsidiaries,
(B) delinquent accounts receivable in the ordinary course of business for
purposes of collection, and (C) inventory in the ordinary course of business.
     (c) For purposes of subsection (a)(ii), the book value of the consolidated
assets of the Borrower and its Subsidiaries will be determined as of, and with
respect to, the date of the Audited Financial Statements; provided that on and
after the date that the Current Financials for the fiscal year ending
December 31, 2005 are delivered pursuant to Section 6.01(a), such book value of
the consolidated assets of the Borrower and its Subsidiaries will be determined
as of the date of, and with respect to, the Current Financials most recently
delivered pursuant to Section 6.01(a).
     7.05 Change in Nature of Business. The Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof.
     7.06 Transactions with Affiliates. The Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, enter into any transaction or
series of transactions during any fiscal year for which the aggregate amount
exceeds $60,000 with any Affiliate of the Borrower or any Subsidiary, whether or
not in the ordinary course of business, other than on commercially reasonable
terms.
     7.07 Burdensome Agreements. The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, enter into any Contractual Obligation
(other than this Agreement) that:
      (a) restricts or limits any Subsidiary from:
     (i) the making of dividends or distributions (whether in cash, securities,
or other property) payable to the Borrower or any Subsidiary; or
     (ii) the repaying of loans or advances made by the Borrower or any
Subsidiary to the Borrower or any other Subsidiary, as the case may be, or the
transferring of assets from any Subsidiary to the Borrower or any Subsidiary,
except (x) restrictions and limitations imposed by law, (y) customary
restrictions and limitations contained in agreements relating to the sale of a
Subsidiary or its assets that is permitted hereunder, and (z) other restrictions
and limitations that could not reasonably be expected to impair the Borrower’s
ability to repay the Obligations when due; or
     (b) limits the ability of any Subsidiary to create, incur, assume, or
suffer to exist Liens on the property of any such Subsidiary or requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure an obligation of another Person.
     7.08 Use of Proceeds. The Borrower shall not permit any part of the
proceeds of any Borrowing to be used, directly or indirectly, in any manner that
might cause the Borrowing or the

                  364-Day Revolving Credit Agreement

39

application of such proceeds to violate Regulations T, U, or X or any other
regulation of the Board or to violate the Securities Act of 1933.
     7.09 Total Debt to Capitalization Ratio. The Borrower shall not permit the
ratio of Total Debt to Capitalization, at the end of each fiscal quarter of the
Borrower, to be greater than or equal to .65 to 1.00.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default.
     Any of the following shall constitute an Event of Default:
     (a) Non-Payment. The Borrower fails to pay (i) as of the due date thereof,
any amount of principal of any Loan; provided that, to the extent such failure
is caused by an error or omission of an administrative or operational nature and
funds are available on such due date to enable Borrower to make such payment,
then such failure shall not constitute an Event of Default unless such failure
continues for three Business Days after such due date, (ii) within three
Business Days after the same becomes due, any interest on any Loan, or
(iii) within three Business Days after the later of (A) the due date thereof or
(B) the date the same is invoiced to the Borrower, any Facility Fee, any
Utilization Fee, or any other fee or amount payable hereunder or under any other
Loan Document; or
     (b) Specific Covenants. (i) The Borrower fails to perform or observe any
term, covenant, or agreement contained in any of Sections 6.03, 6.11, 7.04,
7.05, 7.08, or 7.09, or (ii) the Borrower fails to perform or observe any term,
covenant, or agreement contained in any of Sections 6.02(e), 6.05, or 6.10 and
such failure continues for five Business Days, or (iii) the Borrower fails to
perform or observe any term, covenant, or agreement contained in any of Sections
6.01 or 6.02(a), (b), or (c), and such failure continues for five Business Days
after the earlier of the date a Responsible Officer of the Borrower has
knowledge of such failure or written notice thereof to the Borrower from the
Administrative Agent or any Lender; or
     (c) Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of the date a Responsible Officer of the
Borrower has knowledge of such failure or written notice thereof to the Borrower
from the Administrative Agent or any Lender; or
     (d) Representations and Warranties. (i) Any representation, warranty,
certification, or statement of fact made or deemed made by the Borrower herein
or in any other Loan Document that contains a materiality qualifier shall be
incorrect or misleading when made or deemed made, or (ii) any other
representation, warranty, certification, or statement of fact made or deemed
made by the Borrower herein or in any other Loan Document that does not contain
a materiality qualifier shall be incorrect or misleading in any material respect
when made or deemed made; or

                  364-Day Revolving Credit Agreement

40

     (e) Cross-Default.
     (i) With respect to any Indebtedness or Guaranty Obligation (other than the
Indebtedness hereunder and Indebtedness under Swap Contracts), the Borrower or
any Subsidiary:
     (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) beyond the applicable
grace period with respect thereto (if any), and the principal amount
(individually or in the aggregate) of such payments exceeds $250,000,000; or
     (B) (1) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guaranty Obligation or any instrument or
agreement evidencing, securing, or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guaranty Obligation (or a trustee on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
(x) such Indebtedness to be demanded or to become due, to be repurchased,
prepaid, defeased, or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease, or redeem such Indebtedness to be made, in each
case, prior to its stated maturity; or (y) any such Guaranty Obligation to
become payable or cash collateral in respect thereof to be demanded; and (2) in
any such event, the principal amount (individually or in the aggregate) of all
such Indebtedness and Guaranty Obligations described in clause (1) preceding
exceeds $250,000,000; or
     (ii) (A) An “Early Termination Date” occurs under any Swap Contract
resulting from (i) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (ii) any Termination Event (as defined under such Swap Contract) as
to which the Borrower or any Subsidiary is an Affected Party (as defined under
such Swap Contract), and (B) in either event, the Swap Termination Value owed by
the Borrower or any Subsidiary as a result thereof remains unpaid beyond the
applicable grace period thereunder, and the Swap Termination Value (individually
or in the aggregate) under all such unpaid Swap Contracts exceeds $250,000,000;
or
     (f) Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
institutes or by any act or failure to act indicates its consent to, approval
of, or acquiescence in any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors, or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer for it or for all or any material part of its
property, or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer is appointed without the application or
consent of such Person and the appointment continues undischarged or unstayed
for 60 calendar days, or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

                  364-Day Revolving Credit Agreement

41

     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against property of any such Person
having an aggregate book value in excess of $250,000,000 and is not released,
vacated, or fully bonded within 30 days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any Subsidiary
(i) a final judgment or order for the payment of money in an individual amount
exceeding $250,000,000, or, when aggregated with all other final judgments or
orders for the payment of money, in an amount exceeding $350,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any non-monetary final judgment that has, or
would reasonably be expected to have, a Material Adverse Effect and, in the case
of either clause (i) or clause (ii), (A) enforcement proceedings are commenced
by any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. The occurrence of (i) either (A) an ERISA Event with respect to
a Pension Plan or Multiemployer Plan which has resulted or would reasonably be
expected to result in liability of the Borrower under Title IV of ERISA to the
Pension Plan, Multiemployer Plan, or the PBGC, or (B) the failure of the
Borrower or any ERISA Affiliate to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan, and (ii) the
liabilities arising under, or which reasonably would be expected to arise under,
clause (i) preceding, individually or in the aggregate, exceed $250,000,000 or
would be reasonably be expected to have a Material Adverse Effect; or
     (j) Invalidity of Loan Documents. (i) This Agreement, any Note, the
Arranger Fee Letter, or the Administrative Fee Letter at any time after its
execution and delivery and as a result of any act or omission of the Borrower
(other than with the agreement of all the Lenders (or Bank of America, in the
case of the Administrative Fee Letter, and Bank of America, BAS, JPMorgan, and
JPMCB, in the case of the Arranger Fee Letter) or upon satisfaction in full of
all the Obligations), ceases to be in full force and effect and such failure
continues for 30 days after written notice thereof from Administrative Agent to
the Borrower, or (ii) the Borrower or any other Person contests in any manner
the validity or enforceability of this Agreement, any Note, the Arranger Fee
Letter, or the Administrative Fee Letter, or (iii) the Borrower denies that it
has any further liability or obligation under this Agreement, any Note, the
Arranger Fee Letter, or the Administrative Fee Letter, or purports to revoke,
terminate, or rescind this Agreement, any Note, the Arranger Fee Letter, or the
Administrative Fee Letter.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any of the following actions:
     (a) declare the commitment of each Lender to make Loans, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

                  364-Day Revolving Credit Agreement

42

     provided that, upon the occurrence of any event specified in subsection (f)
of Section 8.01, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.
     8.03 Application of Funds. After exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable, any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting the
ratable share of the fees, indemnities, expenses, and other amounts (including
all attorneys’ fees and expenses and amounts payable under Article III) payable
to each of the Administrative Agent or the Syndication Agent in its capacity as
such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities, and other amounts (other than principal and interest) payable to
the Lenders (including all attorneys’ fees and expenses and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;
     Fifth, to payment of any remaining Obligations, ratably among the holders
of such remaining Obligations in proportion to the respective amounts described
in this clause Fifth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.
AGREEMENT AMONG LENDERS
     9.01 Appointment and Authorization of Administrative Agent.
     Each Lender hereby irrevocably (subject to Section 9.09) appoints,
designates, and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations, or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express)

                  364-Day Revolving Credit Agreement

43

obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
     9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees, or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
     9.03 Liability of Agent-Related Persons. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation, or warranty made by the Borrower or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement, or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness,
enforceability, or sufficiency of this Agreement or any other Loan Document, or
for any failure of the Borrower or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Borrower or any Affiliate thereof.
     9.04 Reliance by Administrative Agent.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement, electronic mail message, or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent, or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance), if required hereunder, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
     (b) In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.
     9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
unless the Administrative Agent shall have

                  364-Day Revolving Credit Agreement

44

received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default or Event of Default as may be directed
by the Required Lenders in accordance with Article VIII; provided that, unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.
     9.06 Credit Decision; Disclosure of Information by Administrative Agent and
Syndication Agent. Each Lender acknowledges that no Agent-Related Person has
made any representation or warranty to it, and that no act by the Administrative
Agent or the Syndication Agent hereafter taken, including any consent to and
acceptance of any assignment or review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent and the Syndication Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial, and other condition and creditworthiness of the Borrower
and its respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals, and decisions in taking or not taking action under this Agreement
and the other Loan Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial, and other condition and creditworthiness of the Borrower. Except for
notices, reports, and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, neither the Administrative Agent nor
the Syndication Agent, as applicable, shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial, and other condition or
creditworthiness of the Borrower or any of its respective Affiliates which may
come into the possession of any Agent-Related Person.
     9.07 Indemnification of Agent-Related Persons. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of the Borrower and without limiting its obligation to do so), in
accordance with their Pro Rata Shares, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct or from such Agent-Related Person’s breach of this Agreement;
provided that no action taken in accordance with the directions of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07. Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
its Pro Rata Share of any costs or out-of-pocket expenses (including attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this

          364-Day Revolving Credit Agreement

45

Agreement, any other Loan Document, or any document contemplated by or referred
to herein, to the extent that the Administrative Agent is not reimbursed for
such expenses by or on behalf of the Borrower. The undertaking in this
Section 9.07 shall survive termination of the Commitments, the payment of all
Obligations hereunder, and the resignation or replacement of the Administrative
Agent or the Syndication Agent.
     9.08 Administrative Agent in its Individual Capacity. Bank of America and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting, or other business with
the Borrower and its respective Affiliates as though Bank of America were not
the Administrative Agent hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, Bank of
America or its Affiliates may receive information regarding the Borrower or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, Bank of America shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not the Administrative Agent, and the terms “Lender”
and “Lenders” include Bank of America in its individual capacity.
     9.09 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor administrative agent for the Lenders which
successor administrative agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Borrower, a successor administrative agent
from among the Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, such Person acting as such successor
administrative agent shall succeed to all the rights, powers, and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.04 and
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.
     9.10 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition, or other judicial proceeding relative to
the Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the

                  364-Day Revolving Credit Agreement

46

Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements, and advances of the Lenders and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders and the Administrative Agent under Sections 2.08 and 10.04) allowed in
such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator, or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements, and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt, on behalf of any Lender,
any plan of reorganization, arrangement, adjustment, or composition affecting
the Obligations or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
     9.11 Other Agents; Joint Book Managers, Joint Lead Arrangers. None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “co-documentation agent,” “joint book
manager,” or “joint lead arranger” shall have any obligation, liability,
responsibility, or duty under this Agreement other than, in case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver, or consent shall:
     (a) waive any condition set forth in Section 4.01 (other than
Section 4.01(c)) without the written consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02), without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees, or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

                  364-Day Revolving Credit Agreement

47

     (d) reduce the principal of, or the rate of interest specified herein, on
any Loan, or (subject to clause (iii) of the proviso below) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or fees at the
Default Rate;
     (e) change any provision of this Section 10.01, the definition of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive, or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, in each case without the
written consent of each Lender; or
     (f) change Section 2.12 or Section 8.03 in a manner that would alter the
ratable sharing of payments required hereunder without the written consent of
each Lender.
     and, provided, further, that (i) no amendment, waiver, or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Required Lenders or each affected Lender, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document; and (ii) the Arranger Fee Letter and the Administrative Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver, or consent hereunder, except that the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender.
     10.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed, or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone numbers, as follows:
     (i) if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address, or telephone number specified for
such Person on Schedule 10.02 or to such other address, facsimile number,
electronic mail address, or telephone number as shall be designated by such
party in a notice to the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address, or telephone number specified in the Register and obtained from
its Administrative Questionnaire or to such other address, facsimile number,
electronic mail address, or telephone number as shall be designated by such
party in a notice to the Borrower and the Administrative Agent.
     All such notices and other communications shall be deemed to be given or
made upon the earlier to occur of (i) actual receipt by the relevant party
hereto and (ii) (A) if delivered by hand or by courier, when signed for by or on
behalf of the relevant party hereto; (B) if delivered by mail, four Business
Days after deposit in the mails, postage prepaid; (C) if delivered by facsimile,
when sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided that, notices and other
communications to the Administrative Agent pursuant to Article II shall not be
effective until actually received by such

                  364-Day Revolving Credit Agreement

48

Person. In no event shall a voicemail message be effective as a notice,
communication, or confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on the Borrower,
the Administrative Agent, and the Lenders. The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile document or signature.
     (c) Limited Use of Electronic Mail. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications (such as
Financial Statements, information delivered pursuant to Sections 6.02(c) or (d),
and other information), to distribute Loan Documents for review and execution by
the parties thereto, and to distribute copies of executed counterparts of Loan
Documents, and may not be used for any other purpose.
     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and each Lender shall be entitled to rely upon and act upon any notice,
statement, certificate, order, or other document or any telephone message
(including telephonic Loan Notices) believed in good faith by it to be genuine
and correct and to have been signed, sent, or made by or on behalf of the
Borrower, even if (i) such telephonic notices were not followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses, and
liabilities resulting from the reliance by such Person on each notice believed
in good faith by such Agent-Related Person or such Lender to have been given by
or on behalf of the Borrower. All telephonic notices to and other communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
     (e) Delivery of Items by Administrative Agent to Lenders. The
Administrative Agent agrees to promptly delivery to the Lenders, in accordance
with this Section 10.02, any items the Administrative Agent receives from the
Borrower pursuant to Section 6.01, 6.02, or 6.03.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power,
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers, and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers, and privileges provided by law.
     10.04 Attorneys’ Fees, Expenses and Taxes. The Borrower agrees (a) to pay
or reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation, and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent, or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable attorneys’ fees, and
(b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and

                  364-Day Revolving Credit Agreement

49

expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all reasonable attorneys’ fees. The foregoing
costs and expenses shall include all search, filing, recording, title insurance,
and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent, counsel to the Administrative Agent, or any Lender. All
amounts due under this Section 10.04 shall be payable within 30 Business Days
after demand therefor. The agreements in this Section 10.04 shall survive the
termination of the Total Commitment and repayment of all the other Obligations.
     10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender, and their respective
Affiliates, directors, officers, employees, counsel, agents, attorneys, and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses, and disbursements (including reasonable
attorneys’ fees and expenses) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance, or administration of any Loan Document or
any other agreement, letter, or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan, or the use or proposed use of
the proceeds therefrom, or (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrowers or any Subsidiary, or any Environmental Liability
related in any way to the Borrower or any Subsidiary, or (d) any claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation, or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that, such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses, or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, or from such
Indemnitee’s breach of this Agreement. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 10.05 shall be payable no later than ten Business Days after demand
therefor. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Total Commitment, and the repayment, satisfaction or discharge of all the other
Obligations. An Indemnitee will promptly notify the Borrower upon receipt of
written notice of any claim, action, suit, or proceeding made, commenced, or
threatened that could give rise to an Indemnified Liability; provided that, any
failure by such Indemnitee to give such notice shall not relieve the Borrower
from its obligations to indemnify the Indemnitee unless (and then solely to the
extent) the Borrower is materially prejudiced thereby.
     10.06 Payments Set Aside. To the extent that the Borrower makes a payment
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated,

                  364-Day Revolving Credit Agreement

50

declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
     10.07 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section 10.07, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 10.07, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) of this Section 10.07 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 10.07 and, to the extent expressly contemplated hereby, the Indemnitees)
any legal or equitable right, remedy, or claim under or by reason of this
Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and its Loans); provided that (i) except in the
case of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or a Lender Affiliate or an Approved Fund (as defined in subsection
(h) of this Section 10.07) with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes any Loans outstanding thereunder) or
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative
Agent, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed), (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, and
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section 10.07, from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the

                  364-Day Revolving Credit Agreement

51

assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04, and 10.05 for claims arising with
respect to circumstances occurring prior to the assignment). Upon request, the
Borrower (at its expense) shall execute and deliver new or replacement Notes to
the assigning Lender and the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance
with, and subject to, subsection (d) of this Section 10.07.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall provide copies of the Register to the
Borrower upon its reasonable request.
     (d) Any Lender at any time may, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans at the time owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver, or other modification that would (i) postpone any date
upon which any payment of money is to be paid to such Participant, or
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant. Subject to subsection (e) of this Section 10.07, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04, and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section 10.07. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.09 as though it were a Lender; provided that (i) such Participant
agrees to be subject to Section 2.12 as though it were a Lender and (ii) the
Borrower has given prior written consent to the sale of the participation to
such Participant.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

                  364-Day Revolving Credit Agreement

52

     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent or approval to an assignment
which does not meet the minimum assignment threshold specified in clause (i) of
the proviso to the first sentence of Section 10.07(b)), the Borrower shall be
deemed to have given its consent or approval five Business Days after the date
the Assignment and Assumption has been delivered to the Borrower by the
assigning Lender (through the Administrative Agent) unless such consent or
approval is expressly refused by the Borrower prior to such fifth Business Day.
     (h) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means (a) a Lender; (b) a Lender Affiliate; (c) an
Approved Fund; and (d) any other Person (other than a natural Person) approved
by the Administrative Agent and, unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed), provided that, notwithstanding the foregoing, “Eligible Assignee”
shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.
     “Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender or (b) a Lender Affiliate.
     “Lender Affiliate” means, with respect to a Lender, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Lender. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
     10.08 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees, and agents, including accountants, legal
counsel, and other advisors who have a need to know such information in
connection with the transactions contemplated by this Agreement or the
provisions of other financial products or services to Borrower (and each
disclosing party agrees that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority having jurisdiction over the disclosing party, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 10.08, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective

                  364-Day Revolving Credit Agreement

53

counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of the Borrower, (g) with the consent of the Borrower, (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 10.08 or any similar confidentiality undertaking by
which the disclosing party is bound, or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower, and not from a Person party to the Loan Documents, or
(i) to the National Association of Insurance Commissioners or any other similar
organization. In addition, the Administrative Agent and the Lenders may disclose
the (i) existence of this Agreement, (ii) the initial pricing under this
Agreement, (iii) the Termination Date, (iv) the initial principal amount of this
Agreement, and (v) the identities of the Administrative Agent, the Syndication
Agent, the Arrangers, and the documentation agents under this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Loans. For the purposes of this Section 10.08,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. The Administrative Agent, the Syndication Agent, and
each Lender shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     10.09 Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender and each of its Affiliates that is a financial institution
are authorized at any time and from time to time, without prior notice to the
Borrower, any such notice being waived by the Borrower to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender or any such Affiliate to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Lender, hereunder or under any Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application; provided that the failure to give such notice
shall not affect the validity of such set-off and application.
     10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

                  364-Day Revolving Credit Agreement

54

     10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter, including any commitment letter relating to the credit
facility contemplated hereby. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.
     10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.
     10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity, and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby, and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid, or unenforceable provisions with valid provisions the economic effect
of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.15 Foreign Lenders. (a)(i) Each Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, with a copy to the Borrower, prior to
receipt of any payment subject to withholding under the Code (or upon accepting
an assignment of an interest herein), two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrower pursuant to this Agreement) or
such other evidence satisfactory to the Borrower and the Administrative Agent
that such Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent, with a copy to the Borrower, such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent, with a copy to the Borrower, of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (C) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.
     (ii) Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable

                  364-Day Revolving Credit Agreement

55

exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.
     (iii) The Borrower shall not be required to pay any additional amount to
any Foreign Lender under Section 3.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates, or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided that, if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 10.15(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates, or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.
     (iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 10.15(a).
     (b) Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.
     (c) If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 10.15, and costs and expenses (including
attorneys’ fees and expenses) of the Administrative Agent. The obligation of the
Lenders under this Section 10.15 shall survive the termination of the Total
Commitment, repayment of all the Obligations hereunder, and the resignation of
the Administrative Agent.
     10.16 Removal and Replacement of Lenders.
     (a) Under any circumstances set forth herein providing that the Borrower
shall have the right to remove or replace, as the case may be, a Lender as a
party to this Agreement, the Borrower may, upon notice to such Lender and the
Administrative Agent, (i) remove such Lender by terminating such Lender’s
Commitment and repay in full all principal, interest, fees, and other amounts
owing or accrued to such Lender through the date of termination (including any
amounts payable pursuant to Section 3.05),

                  364-Day Revolving Credit Agreement

56

or (ii) replace such Lender by causing such Lender to assign all its Commitment
and Loans (without payment of any assignment fee) pursuant to Section 10.07(b)
to one or more other Lenders or Eligible Assignees procured by the Borrower;
provided that, if the Borrower elects to exercise such right with respect to any
Lender pursuant to Section 3.06(b), it shall be obligated to remove or replace,
as the case may be, all Lenders that have made similar requests for compensation
pursuant to Section 3.01 or 3.04. Any Lender being replaced pursuant to clause
(ii) of the preceding sentence shall execute and deliver an Assignment and
Assumption with respect to such Lender’s Commitment and Loans.
     (b) This Section 10.16 shall supersede any provision in Section 10.01 to
the contrary.
     10.17 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
BORROWER, THE ADMINISTRATIVE AGENT, AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE
AGENT, AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT, OR
OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.
     10.18 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 10.18 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL
BY JURY.
     10.19 TIME IS OF THE ESSENCE. TIME IS OF THE ESSENCE OF THE LOAN DOCUMENTS.

                  364-Day Revolving Credit Agreement

57

     10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     10.21 USA PATRIOT ACT NOTICE. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.
[Remainder of Page Intentionally Left Blank
Signature Pages Follow]

                  364-Day Revolving Credit Agreement

58

 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
August 1, 2005, among ALLTEL Corporation, as the Borrower, Bank of America,
N.A., as the Administrative Agent, JPMorgan Chase Bank, N.A., as the Syndication
Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

 

ALLTEL CORPORATION,

 

as the Borrower

 

 

 

 

 

By:

/s/ Scott T. Ford

 

 

Scott T. Ford, Chief Executive Officer and

 

 

President

 

 

 

              Signature Page   364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
August 1, 2005, among ALLTEL Corporation, as the Borrower, Bank of America,
N.A., as the Administrative Agent, JPMorgan Chase Bank, N.A., as the Syndication
Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

 

BANK OF AMERICA, N.A.,

 

as the Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Todd Shipley

 

 

Todd Shipley, Managing Director

 

 



 

 

              Signature Page   364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

 

Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
August 1, 2005, among ALLTEL Corporation, as the Borrower, Bank of America,
N.A., as the Administrative Agent, JPMorgan Chase Bank, N.A., as the Syndication
Agent, and the Lenders named therein.

 

EXECUTED to be effective as of the Closing Date.

 

 

JPMORGAN CHASE BANK, N.A.,

 

as the Syndication Agent and a Lender



 

 

 

 

 

By:

/s/ David M. Mallett

 

Name:

David M. Mallett

 

Title:

Vice President

 

 

              Signature Page   364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
August 1, 2005, among ALLTEL Corporation, as the Borrower, Bank of America,
N.A., as the Administrative Agent, JPMorgan Chase Bank, N.A., as the Syndication
Agent, and the Lenders named therein.

EXECUTED to be effective as of the Closing Date.

 

 

CITICORP USA, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Maureen Maroney

  Name:   Maureen Maroney

 

Title:

Director

 

 

              Signature Page   364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
August 1, 2005, among ALLTEL Corporation, as the Borrower, Bank of America,
N.A., as the Administrative Agent, JPMorgan Chase Bank, N.A., as the Syndication
Agent, and the Lenders named therein.

EXECUTED to be effective as of the Closing Date.

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Robert W. Boswell

 

Name:

Robert W. Boswell

 

Title:

Vice President

 

 

              Signature Page   364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
August 1, 2005, among ALLTEL Corporation, as the Borrower, Bank of America,
N.A., as the Administrative Agent, JPMorgan Chase Bank, N.A., as the Syndication
Agent, and the Lenders named therein.

EXECUTED to be effective as of the Closing Date.

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark L. Cook

 

Name:

Mark L. Cook

 

Title:

Director

 

 

              Signature Page   364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


Signature Page to that certain 364-Day Revolving Credit Agreement dated as of
August 1, 2005, among ALLTEL Corporation, as the Borrower, Bank of America,
N.A., as the Administrative Agent, JPMorgan Chase Bank, N.A., as the Syndication
Agent, and the Lenders named therein.

EXECUTED to be effective as of the Closing Date.

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Nicholas Bell

 

Name:

Nicholas Bell

 

Title:

Director

 

 

              Signature Page   364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 